SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

108
CAF 10-02328
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF TIMOTHY D. MIHALKO,
PETITIONER-RESPONDENT,

                     V                                              ORDER

CHERI CHARLTON, RESPONDENT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

AVERY S. OLSON, ATTORNEY FOR THE CHILD, JAMESTOWN, FOR TIMOTHY J.M.


     Appeal from an order of the Family Court, Chautauqua County (Paul
G. Buchanan, J.), entered October 4, 2010 in a proceeding pursuant to
Family Court Act article 6. The order awarded sole custody of the
parties’ child to petitioner.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs as moot (see Matter of Graham v Thering, 55 AD3d 1319,
1320, lv denied 11 NY3d 714; Matter of Krest v Kawczynski, 9 AD3d 907,
907-908).




Entered:   February 10, 2012                       Frances E. Cafarell
                                                   Clerk of the Court